UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6885


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEROY N. INGRAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:05-cr-00500-HEH-1; 3:16-cv-00332-HEH)


Submitted:   November 15, 2016            Decided:   November 21, 2016


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy N. Ingram, Appellant Pro Se.         Angela Mastandrea-Miller,
Assistant United States Attorney,          Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Leroy N. Ingram seeks to appeal the district court’s order

dismissing as successive his 28 U.S.C. § 2255 (2012) motion.             The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.           See 28 U.S.C. § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2012).

     When    the   district   court   denies   relief   on   the   merits,    a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.            Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.              Slack,

529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Ingram has not made the requisite showing.          Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are




                                      2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3